FILED
                            NOT FOR PUBLICATION
                                                                             DEC 08 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MYKAL S. RYAN,                                   No.    14-55639

              Plaintiff-Appellant,               D.C. No.
                                                 3:13-cv-00090-JAH-KSC
 v.

TIMOTHY M. HYDEN, a California                   MEMORANDUM*
resident and as Trustee of the John and
Christy Ryan Family Trust; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted December 5, 2017**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Mykal S. Ryan appeals pro se the district court’s judgment dismissing for

lack of subject matter jurisdiction Ryan’s action alleging federal and state-law

claims arising from earlier legal actions against him in connection with his role as

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
trustee of the John and Christy Ryan Family Trust. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Atwood v. Fort Peck Tribal Court

Assiniboine, 513 F.3d 943, 946 (9th Cir. 2008), and may affirm on any ground

supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008). We affirm.

      Because this case was properly removed by federal officers under 28 U.S.C.

§ 1442(a)(1), we disagree with the district court’s conclusion that it lacked subject

matter jurisdiction. However, dismissal of the First Amended Complaint was

proper because Ryan failed plausibly to allege facts showing that any defendant

committed actionable misconduct. See Fed. R. Civ. P. 12(b)(6) (failure to state a

claim upon which relief can be granted); Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (a plaintiff must allege facts that “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged”); Pareto v.

F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998) (“[C]onclusory allegations of law and

unwarranted inferences are not sufficient to defeat a motion to dismiss.”). With

respect to his federal constitutional claims, Ryan failed plausibly to allege that

defendants deprived him of a constitutional right, or that the private attorney

defendants acted under color of law. See Gibson v. United States, 781 F.2d 1334,

1338 (9th Cir. 1986) (requirements for a claim under 42 U.S.C. § 1983). With


                                           2
respect to his federal statutory claims, Ryan failed to identify any authority

supporting a private right of action. See, e.g., Wilcox v. First Interstate Bank of

Or., N.A., 815 F.2d 522, 533 n.1 (9th Cir. 1987) (“federal appellate courts hold that

there is no private right of action for mail fraud under 18 U.S.C. § 1341”). With

respect to his state-law claims, Ryan failed plausibly to allege facts showing that

any defendant violated state law. See Iqbal, 556 U.S. at 678.

      The district court did not abuse its discretion in denying leave to amend

because Ryan’s repeated filings asserting the same deficient claims indicate that

amendment would be futile. See United States v. SmithKline Beecham, Inc., 245

F.3d 1048, 1051-52 (9th Cir. 2001) (standard of review and factors to consider in

denying leave to amend).

      The district court did not abuse its discretion in entering a pre-filing order

against Ryan because Ryan had notice of and an opportunity to oppose the

proposed order, the district court provided an adequate record for review and made

substantive findings as to the frivolous and harassing nature of Ryan’s filings, and

the order was narrowly tailored. See De Long v. Hennessey, 912 F.2d 1144, 1147-

48 (9th Cir. 1990) (standard of review and requirements for entering a pre-filing

order).




                                           3
      We reject Ryan’s contentions that the district court was biased against him

and erred in rejecting various filings for failure to comply with local rules. See

Liteky v. United States, 510 U.S. 540, 555 (1994) (“judicial rulings alone almost

never constitute a valid basis for a bias or partiality motion”); S. Cal. Edison Co. v.

Lynch, 307 F.3d 794, 807 (9th Cir. 2002) (“District courts have ‘inherent power’ to

control their dockets.” (citation omitted)).

      Ryan’s Motion for Leave to Correct Record on Appeal (Dkt. No. 3) and

Appellees’ Motion to Take Judicial Notice (Dkt. No. 49) are denied.

      AFFIRMED.




                                           4